DETAILED ACTION
This communication is responsive to the application # 16/713,025 filed on December 13, 2019. Claims 1-13 are pending and are directed toward PROCESSES AND SYSTEMS THAT TRANSLATE POLICIES IN A DISTRIBUTED COMPUTING SYSTEM USING A DISTRIBUTED INDEXING ENGINE.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 2, 7 and 11 are objected to because of the following informalities:  period is missing at the end of the claim.  Each claim should begin with a capital letter and end with a period. Appropriate correction is required.
Claims 2, 7 and 11 are objected to because of the following informalities:  “;” is expected after “by the users”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “to fetching” is grammatically unclear. Appropriate correction is required.
Claims 12 and 13 are objected to because of the following informalities:  plural “means” are modified by a singular verb. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12 and 13 are rejected under 35 U.S.C. 101 because they are directed to a process of claim 10, which is an apparatus claim.
Claim 9 is rejected under 35 U.S.C. 101 because it is directed to a process of claim 6, which is an apparatus claim.
Claims 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 6-8 are directed to a system that include one or more processors; one or more data-storage devices; and machine-readable instructions stored in the one or more data-storage devices.  Each of these elements could be implemented as software, and therefore the claims encompass embodiments that are entirely software per se.  Computer software does not fall within any of the statutory classes of invention.  See Gottschalk v. Benson, 409 U.S. 63, 72, 175 USPQ 673, 676-77 (1972).  Software does not constitute a statutory process because the software itself is not a series of steps that are performed.  Software is also not a machine, article of manufacture, or composition of matter.  When a claim encompasses statutory and non-statutory embodiments, the claim as a whole is considered to be directed to non-statutory subject matter.  See MPEP § 2106. Additionally claims 6-8 claim one or more data-storage devices. The broadest reasonable interpretation of a claim drawn to a computer-readable medium typically covers both forms of non-transitory media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media (for example, as defined by usage in issued patents and published patent applications).  See Ex parte Mewherter, 107 USPQ2d 1857, 1859 (P.T.A.B. 2013).  A signal does not constitute statutory subject matter, because it is neither a process, a machine, an article of manufacture, nor a composition of matter, and therefore does not fall within any of the statutory classes of invention.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).  When a claim encompasses both statutory and non-statutory subject matter, the claim as a whole is considered to be directed to non-statutory subject matter.  See MPEP § 2106 I.  See also “Subject Matter Eligibility of Computer Readable Media”, 1351 Off. Gaz. Pat. Office.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over  Kazemian (HEADER SPACE ANALYSIS, thesis, 152 pages, June 2013 ), hereinafter referred to as Kazemian.
As per claim 1, Kazemian teaches in a process stored in one or more data-storage devices and executed using one or more processors of a computer system to translate policies (We have written a translator that converts such high-level policy specifications written in Prolog into 1) the placement of source nodes, 2) the placement of probe nodes, and 3) the  filter and test expressions for each probe node. In the example above, the translator generates two source nodes at Sam and Michael's ports and one probe node at the web server's port. The waypoint keyword is implemented by flowexp: .*(t=firewall). Kazemian, page 78) for virtual objects of a distributed computing system (Slicing a network is a way to share network resources among multiple 
in response to a request to translate a policy to allow access to services of the virtual objects by computing devices located outside the distributed computing system (Unlike the Google WAN, there are a number of reachability restrictions enforced in the Stanford network by different ACLs. Examples of such policies include isolating machines belonging to a particular research group from the rest of the network, or limiting the type of traffic that can be sent to a server IP address. For example, all TCP traffic to the computer science department is blocked except for those destined to specific IP addresses or TCP port numbers. In addition, there is a global reachability goal that every edge router be able to communicate with the outside world via the uplink of a specified router called bbra_rtr. Finally, due to the topology of the network, the network administrators desired that all paths between any two edge ports be no longer than 3 hops long to minimize network latency. Kazemian, page 87), traversing an object graph that represents relationships between users of the computing devices and identity information of the computing devices and represents relationships between the virtual objects and identity information of the virtual objects to determine the identity information of the computing devices and the virtual objects (In this experiment, we test all of these policies. To do 
presenting the identify information of the computing devices and the virtual objects in an application programming interface that enables creation of rules that control access to services provided the virtual objects by the computing devices (The NetPlumber management layer is the object that manages and controls different nodes and the rule dependency graph. It provides the following API for updating the NetPlumber state and checking policies, Kazemian, pages 81-82); and
distributing the rules to hosts of the distributed computing system that execute the rules, thereby allowing the computing devices located outside the distributed computing system to access the services and processes provided by the virtual objects (Our distributed implementation of NetPlumber is based on this observation. Each instance of NetPlumber is responsible for checking a subset of rules that belong to one cluster (i.e., a FEC). Rules that belong to more than one cluster will be replicated on all of the instances with which they interact (see Figure 5.5). Probe nodes are replicated on all instances to ensure global verification. The  final probe result is the aggregate of results generated by all the probes - that is, all probe nodes should meet their constraints in order for the constraint to be verified. The instances do not depend on each other and can run in parallel. The  final result will be ready after the last instance completes its job. Kazemian, page 80).

 Allowable Subject Matter
Claims 2-5, 7-9 and 11-13 are indicated as allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
Examiner considers the cited NPL by Kazemian, as well as Bedi et al. (US 2018/0144004, Pub. Date: May 24, 2018), and Pabla et al. (US 2004/0064693, Pub. Date: Apr. 1, 2004) to be closest prior art references to the claimed invention.
None of the cited references teaches limitation “constructing the object graph that represents relationships between users of the computing devices and the identity information of the computing devices and represents relationships between the virtual objects and the identity information of the virtual objects” of Claim 2 and similar of other dependent claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OLEG KORSAK/
Primary Examiner, Art Unit 2492